Citation Nr: 1203653	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1957 to July 1960 and from August 1960 to August 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, October 2008, and March 2009 rating decisions by the Nashville, Tennessee, and Cleveland, Ohio, Regional Offices (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Hypertension did not manifest during service or within one year of service discharge, and is not otherwise related to active service, to include as due to Agent Orange exposure.

2.  Granting the Veteran the benefit of the doubt, the evidence of record demonstrates that bilateral hearing loss is related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to herbicide (Agent Orange) exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Bilateral hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for entitlement to service connection for bilateral hearing loss, because the claim is granted in full herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 201o); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Regarding the claim for entitlement to service connection for hypertension, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   A September 2008 letter was sent to the Veteran.  That letter contained the required content of notice and was sent prior to initial adjudication of the claim.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), relevant service personnel records (SPRs), VA medical records, and identified private medical records have been obtained.   VA did not provide the Veteran with a medical examination regarding the hypertension claim but none is required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as is discussed further below, the evidence of record does not establish an in-service event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active service, service connection is presumed for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), but excluding hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A presumption of service connection based on Agent Orange exposure in the Republic of Vietnam during the Vietnam era is not warranted for various disorders, including hypertension and any other condition for which VA has not specifically determined a presumption of service connection is warranted.  75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

Notwithstanding the foregoing, the Veteran may also establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, hypertension and bilateral hearing loss may be presumed to have been incurred during service if they first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  


Hypertension

The Veteran alleges entitlement to service connection for hypertension based on in-service blood pressure readings and/or exposure to Agent Orange while in Vietnam. 

Here, the Veteran's SPRs demonstrate that he served in the Republic of Vietnam in the Vietnam era and was thus exposed to Agent Orange.  But hypertension is not a presumptive disease; rather it is expressly excluded from service connection on this basis.  38 C.F.R. § 3.309(e).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  

Service connection on direct basis, however, must still be considered.  Hypertension is defined as diastolic blood pressure of predominantly 90 mm or greater, or systolic blood pressure of predominantly 160mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

The Veteran's STRs contain multiple blood pressure readings.  In a July 1957 report of medical examination (RME), blood pressure was 130/80.  In a November 1958 STR, the reading was 130/60.  In a June 1960 RME, the reading was 132/78.  In a January 1968 RME, blood pressure was 120/80.  In an August 1970 RME, the reading was 124/82.  In a September 1975 RME, the blood pressure was 130/80.  In June 1977 RME the reading was 110/72.  In a September 1979 RME, blood pressure was 130/80.  The Veteran denied high blood pressure in July 1957, June 1960, and June 1977 reports of medical history.  No diagnosis of hypertension is contained in the STRs.  

Post-service discharge in 1977, there is no diagnosis of hypertension until 2002.  In a January 2002 VA medical record, blood pressure readings were 144/91 and 144/80.  Other readings from that month include 135/82, 142/77, 150/79, 157/81, and 149/94.  In a March 2002 VA record, the blood pressure readings were 170/60 and 147/79.  The examiner noted consistently elevated systolic pressure and provided a diagnosis of hypertension.   

The Board finds that the evidence of record does not support a finding of service connection for hypertension.  There is currently diagnosed hypertension, as demonstrated in a 2002 VA medical record.  See 38 C.F.R. § 3.303(a), (b); Shedden, 381 F.3d at 1167.  But hypertension was not diagnosed during service or within one year of service discharge.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d at 1167.  Additionally, the blood pressure readings during service do not demonstrate hypertension as defined by VA regulation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Notably, the first hypertension diagnosis of record was in 2002, approximately 25 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Moreover, the other evidence of record does not demonstrate that the Veteran's hypertension is related to service, as the Veteran has not alleged continuity of symptomatology and no other evidence links service and hypertension.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d at 1167.  Accordingly, direct service connection for hypertension is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Bilateral hearing loss

The Veteran asserts that his current hearing loss is due to acoustic noise exposure as a combat veteran.  

Impaired hearing is a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, ASA standards have been converted to ISO-ANSI standards.

The Veteran's SPRs demonstrate that he served in combat.  Among other awards, he is in receipt of a Purple Heart, a Combat Infantryman Badge, and a Bronze Star Medal with "V" device.  

The Veteran's STRs do not indicate any hearing loss complaints, treatment, or diagnoses.  A July 1957 RME noted that whisper test results of 15/15 in the bilateral ears.  A June 1960 RME noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5

A January 1968 RME noted whisper test results of 15/15 in the bilateral ears.  In an August 17, 1970 RME, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
65
/
95
LEFT
40
42
65
/
95

Another audiogram on the same RME noted "normal hearing" and pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
/
0
LEFT
-10
-10
-5
/
5

Three more audiograms were conducted on August 17 and 18, 1970 with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
/
0
LEFT
-10
-10
-5
/
5




HERTZ



500
1000
2000
3000
4000
RIGHT
-15
-10
-10
/
-5
LEFT
-15
-10
-5
/
10




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
/
0
LEFT
-10
-10
-10
/
5

In a September 1975 RME, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
15
LEFT
15
10
15
/
15

In a June 1977 RME, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
/
15
LEFT
30
20
15
/
25

In a January 2002 VA medical record, the Veteran reported progressive hearing loss with gradual onset.  He also reported 4 to 5 years of military noise exposure without hearing protection.  The diagnosis was bilateral mild sloping to severe sensorineural hearing loss.  In May and June 2002 VA records, the Veteran was fitted for hearing aids.  

A January 2011 VA audiological evaluation was conducted.  The examiner noted that the Veteran was exposed to hazardous noise levels during service.  The Veteran denied occupational and recreational noise exposure during after service discharge.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
70
LEFT
15
10
25
70
75

Speech audiometry revealed speech recognition ability of 92 percent in the bilateral ears.  The examiner noted that the Veteran's STRs demonstrated a shift in hearing thresholds during service, but opined that the hearing loss was less likely than not related to service because there was normal bilateral hearing at service discharge.  

The Board finds that the evidence of record supports a finding of service connection for bilateral hearing loss.  First, there is current hearing loss for VA purposes, because the January 2011 VA examination report demonstrated frequencies of 40 decibels or greater in both ears at 3000 and 4000 Hertz.  See 38 C.F.R. §§ 3.303(a), 3.385; Shedden, 381 F.3d at 1167.  But hearing loss for VA purposes was not diagnosed within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  Nor does the medical evidence show a diagnosis of hearing loss for VA purposes during active service.  But in-service noise exposure is conceded because it is consistent with the circumstances of the Veteran's combat service and the Veteran has provided competent and credible lay evidence of in-service noise exposure.  See 38 U.S.C.A. § 1154(b) (West 2002) (providing that VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service); 38 C.F.R. § 3.303(a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, the STRs demonstrated an in-service shift in the Veteran's hearing thresholds.  

The issue is thus whether the Veteran's current bilateral hearing loss is etiologically related to service, to include the in-service shift in hearing thresholds.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The 2011 VA examiner determined that the hearing loss was unrelated to active service because there was normal hearing at service discharge.  That opinion, however, disregards that current hearing loss may be related to service, regardless of the presence of hearing loss at service discharge.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that although hearing loss is not shown in service or within one year of separation from service, service connection can be established if evidence shows that it is actually due to incidents during service).  The Board thus does not assign significant weight to the VA examiner's opinion.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

Although the Veteran is not competent to provide a diagnosis of hearing loss for VA purposes because he does not have the specialized medical knowledge to make such a medical distinction, he is competent to report in-service combat noise exposure.  See Layno, 6 Vet. App. at 469-70.  This testimony, combined with the current diagnosis of hearing loss for VA purposes, the medical evidence of an in-service shift in hearing thresholds, and VA's duty to resolve all reasonable doubt in favor of the Veteran, supports a finding that the Veteran's current hearing loss for VA purposes is due to active service.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


